Citation Nr: 1507272	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  13-01 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death and Dependency and Indemnity Compensation (DIC), to include the threshold matter of whether the appellant is his lawful surviving spouse.

2.  Entitlement to service connection for esophageal cancer.

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from February 1954 to February 1957, July 1957 to July 1960, and from August 1960 to August 1969; he died in December 2010.

In January 2011, the appellant requested to be substituted as the appellant for purposes of processing the Veteran's claims of service connection to completion.  See 38 U.S.C.A. § 5121A (West 2002 & Supp. 2014); 38 C.F.R. § 3.1010 (2014); see also 79 Fed. Reg. 52977-85 (Sept. 5, 2014).  

These matters come to the Board of Veterans' Appeals (Board) from a March 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In the March 2012 rating decision, the RO denied entitlement to service connection for the cause of the Veteran's death, and entitlement to service connection for esophageal cancer and COPD for accrued benefit purposes.  A notice of disagreement was filed in March 2012.  In an October 2012 statement of the case, the RO denied entitlement to VA death benefits on the basis that the appellant was not recognized as the surviving spouse of the Veteran.  In January 2013, the appellant filed a substantive appeal.

The appellant testified at a Board hearing in August 2013; the transcript is of record.


FINDINGS OF FACT

1. The Veteran and the appellant were married in July 2010. 

2. The Veteran and the appellant did not have a child born of their union.

3. The Veteran died on December [redacted], 2010.

4.  Esophageal cancer was not manifested during service, was not manifested within a year of separation from service, and is not otherwise related to the Veteran's active service, to include exposure to herbicides.

5.  COPD was not manifested during service, and is not otherwise related to the Veteran's active service, to include exposure to herbicides.


CONCLUSIONS OF LAW

1.  The criteria for recognition of the appellant as the Veteran's surviving spouse for VA benefits purposes have not been met.  38 U.S.C.A. §§ 103, 503, 1102, 1304, 1310, 1311, 1541, 5112, 7104 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.1(j), 3.50, 3.53, 3.54, 3.159(d), 3.205 (2014).

2.  The criteria for an award of service connection for esophageal cancer have not been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103A, 5107, 5121A (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1010 (2014).

3.  The criteria for an award of service connection for COPD have not been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103A, 5107, 5121A (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1010 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Similarly, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA was not applicable where the outcome is controlled by the law, and the facts are not in dispute.  See Valiao v. Principi, 17 Vet. App. 229, 232 (2003); Livesay v. Principi, 15 Vet App 165, 178 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  As explained below, the appellant fails to meet the definition of "surviving spouse" for the purpose of legal entitlement to VA death pension or DIC benefits, and the facts as they stand have not been disputed.  Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought.); see also VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004) (the notice and assistance requirements of the VCAA are not applicable where there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  As such, no further action is required pursuant to the VCAA.

With regard to the service connection claims, in April 2011, a letter was sent to the appellant that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Such letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the appellant in the development of the claims.  This duty includes assisting in the procurement of the Veteran's service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The evidence of record contains the Veteran's service treatment records, VA treatment records, and records from Methodist Medical Center.  The Board otherwise concludes that no available outstanding evidence has been identified pertaining to the service connection claims.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to this claim.

The Court has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the August 2013 hearing, the undersigned identified the issues, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to the symptoms attributed to the injury or disability.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.  It is also noted that the undersigned held the record open for 60 days to allow the appellant to submit additional evidence in support of the appeal.  T. at 11.  To date, no additional evidence has been received.  

It is noted that the RO did not arrange for a VA examiner to review the claims file and provide a nexus opinion for the esophageal cancer and COPD service connection claims, but such is not required in order to make a final adjudication.  Indeed, McLendon v. Nicholson, 20 Vet. App. 79 (2006), states, that in disability compensation (service connection) claims, VA must provide a medical examination [for a nexus opinion, as applicable] when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  The standards set forth in McLendon have not been met with regard to the esophageal cancer and COPD issues.  As will be discussed in detail below, the evidence does not tend to establish that the Veteran suffered "an event, injury or disease in service," with regard to these claimed disabilities, so it is not necessary to obtain a VA medical opinion with regard to etiology.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

DIC:  Status as Surviving Spouse of the Veteran

The appellant in this case seeks recognition as the Veteran's surviving spouse in order to obtain DIC benefits. 

VA death pension benefits may be paid to a surviving spouse who was married to the Veteran:  (1) One year or more prior to the Veteran's death; or (2) for any period of time if a child was born of the marriage, or was born to them before the marriage; or (3) in the case of Vietnam era Veterans, prior to May 8, 1985.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.54(a).

VA death compensation may be paid to a surviving spouse, who, with respect to date of marriage could have qualified as a surviving spouse for death compensation under any law administered by VA in effect on December 31, 1957, or who was married to the Veteran:  (1) Before the expiration of 15 years after termination of the period of service in which the injury or disease which caused the Veteran's death or injury was incurred or aggravated; or (2) one year or more, or (3) for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. § 1102; 38 C.F.R. § 3.54(b).

VA DIC benefits are payable to a surviving spouse who was married to the Veteran: (1) within 15 years of the end of the period of service in which the injury or disease causing the Veteran's death was incurred or aggravated; or (2) one year or more; or (3) for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. § 1304; 38 C.F.R. § 3.54(c).

Consequently, status as a surviving spouse of the Veteran is a threshold requirement for DIC, death compensation, and pension benefits. 

The essential facts in this case are not in dispute.  The appellant and the Veteran were married on July [redacted], 2010, less than one year before the Veteran's death in December 2010.  The appellant and the Veteran did not have a child together.  Accordingly, she fails to meet the definition of surviving spouse as set forth above.

The appellant argues that she is entitled to various VA benefits on the basis that she lived with the Veteran continuously from November 2009 until his death.  See VA Form 9 received in January 2013.  She does not allege, nor does the record show, that they were married for greater than one year.  

VA will recognize common law marriages, see 38 C.F.R. § 3.205(a)(6), so the Board will construe appellant's contention that she cohabited continuously with the Veteran as a claim that the appellant was the Veteran's common law spouse.  Even giving appellant the benefit of the doubt and finding that she and the Veteran lived together continuously from November 2009 to December 2010, this fact would not establish a valid marriage for the date prior to their actual legal marriage on July [redacted], 2010. 

VA defines a "marriage" as a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  The evidence establishes that the Veteran (and appellant) lived  in Tennessee and were married in Tennessee.  There is no evidence that the Veteran resided in any other state from 2009 to 2010.  Therefore, the laws of Tennessee apply.  38 C.F.R. § 3.1(j).

Tennessee does not recognize common law marriage.  See, e.g., Lightsey v. Lightsey, 56 Tenn. App. 394, 408, 407 S.W.2d 684, 690 (1966) ("It is settled law in Tennessee that though a common law marriage cannot be contracted within this State.").  Consequently, even if the appellant had lived together with the Veteran and they had held themselves out as married from November 2009 until their actual marriage in July 2010, they could not have been married by common law in Tennessee.  Moreover, it is noted for the record that the Veteran was married to K.R. during the time he cohabited with the appellant and only granted a divorce from K.R. on July [redacted], 2010, thus 12 days before his marriage to the appellant.  

The appellant essentially presents arguments couched in equity that she should be recognized as the Veteran's surviving spouse for purposes of gaining eligibility to VA benefits because, while only married for less than one year, she and the Veteran had lived continuously together from November 2009 until his death in December 2010.  The appellant's arguments and the law have been considered in the most favorable light possible, but for the reasons described below, the status sought as the Veteran's surviving spouse is simply and clearly precluded by law.  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429 (1992) citing Office of Personnel Management v. Richmond, 496 U.S. 414 (1990).

There is no question that the Veteran and the appellant were not married for more than one year prior to his death and did not bear a child together.  They were married more than 40 years after service and well after the delimiting date for Vietnam era Veterans of May 8, 1985.  There is no allegation or suggestion in the evidence of record disputing these facts.  On the basis of the foregoing, the Board must find that she lacks basic eligibility for VA death pension, compensation, and DIC benefits on the basis of her claimed status as the Veteran's surviving spouse.

In cases such as this, where the law is dispositive, the claim must be denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The Board sympathizes with the appellant, but under the applicable law and regulations, the facts argued in this matter are not relevant.  The law does not provide any relevant exception to in this case.  Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable.  The claim must be denied.

Service connection

While the appellant is not recognized as the surviving spouse of the Veteran for the purposes of receiving DIC benefits, she is entitled to be substituted for the Veteran to continue his pending service connection claims in light of the fact that she was married to him at the time of his death.  Per 38 C.F.R. § 3.1000(a), the appellant, as the Veteran's spouse, is entitled to VA benefits to which the Veteran was entitled at his death.  For purposes of this regulation, the term spouse means the surviving spouse of the Veteran whose marriage meets the requirements of § 3.1(j) or § 3.52, and where the marriage meets the requirements of § 3.1(j) the date of marriage and continuous cohabitation are not factors.  38 C.F.R. § 3.1000(d).  § 3.1(j) defines a marriage as valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  As the Veteran and the appellant were legally married pursuant to the laws of Tennessee at the time of the Veteran's death, the appellant meets the substitution requirements with regard to his pending service connection claims.  See 38 U.S.C.A. § 5121A (West 2002 & Supp. 2014); 38 C.F.R. § 3.1010 (2014); see also 79 Fed. Reg. 52977-85 (Sept. 5, 2014).  

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it pertains to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

Certain chronic diseases, such as malignant tumors, are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service; or if manifested in service and at any time thereafter.  38 U.S.C.A. § 1112, 1133; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  The evidence of record reflects that the Veteran had active service in the Republic of Vietnam during the applicable period, thus it is presumed that he was exposed to herbicides during active service.

It is provided that the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  These diseases include chloracne or other acneform disease consistent with chloracne, type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, early-onset peripheral neuropathy, Parkinson' disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010); see 78 Fed. Reg. 173, 54763-66 (September 6, 2013).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 67 Fed. Reg. 42,600 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); see also Notice, 74 Fed. Reg. 21,258-21260 (May 7, 2009); see also Notice, 75 Fed. Reg. 32540 (June 8, 2010); see also Notice, 77 Fed. Reg. 47924-28 (August 10, 2012).  The Secretary has specifically determined that there is no positive association between exposure to herbicides and the development of esophageal cancer and respiratory disorders, including COPD.  See Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47924-28 (August 10, 2012), and Disease Not Associated With Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 2002).  In making this determination, the Secretary relied on reports received from the National Academy of Sciences, as well as all other sound medical and scientific information and analyses available.  Id.; see also 38 U.S.C.A. § 1116(b)(2).  There is no other medical evidence of record to rebut the conclusion that there is no positive association between exposure to Agent Orange and the development of esophageal cancer and COPD.

Thus, despite the Veteran's presumed exposure to an herbicide agent, presumptive service connection under 38 C.F.R. § 3.307(a)(6) is not for application as he does not have a presumptive disability.  

For these reasons, the Board finds that the presumptive regulations regarding exposure to Agent Orange are not applicable in this case.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  Thus, presumptive service connection for esophageal cancer and COPD due to Agent Orange exposure is not warranted.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.

Notwithstanding the foregoing, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 155 (1997).

Service treatment records are negative for complaints of or a diagnosis of esophageal cancer and COPD.  A July 1969 Report of Medical Examination performed for separation purposes reflects that his 'lungs and chest' and 'mouth and throat' were clinically evaluated as normal.  A chest x-ray examination was negative.  On a July 1969 Report of Medical History completed by the Veteran he checked the 'No' boxes for 'shortness of breath' and 'tumor, growth, cyst, cancer.'  The post-service medical evidence reflects that COPD was diagnosed in or about 1995, and esophageal cancer was diagnosed in 2010.  This constitutes a period of over 25 years and 40 years, respectively, between service separation and a diagnosis.  Moreover, the appellant has not contended any continuity of symptomatology with respect to the issues on appeal.

Evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the Veteran's health and medical treatment during and after military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Again, in this case the evidence does not show, and the appellant does not contend, that the Veteran's COPD and esophageal cancer were continuous since his active service.  Based on the record, the Board must conclude that the clear preponderance of the evidence is against a finding that the Veteran's esophageal cancer and COPD manifested during service or that these conditions are otherwise related to his active service. 

The appellant asserts that the Veteran's esophageal cancer and COPD are due to herbicide exposure during service.  As detailed above, the Veteran served in Vietnam during his period of honorable service during the applicable time period, and he is presumed to have been exposed to herbicide agents.  38 U.S.C.A. § 1116(f).  However, as discussed previously, his esophageal cancer and COPD do not trigger the regulatory provisions for presumptive service connection due to exposure to Agent Orange.  38 C.F.R. § 3.309(e).  The appellant has not otherwise submitted any evidence in support of her assertion that his esophageal cancer and COPD are due to herbicide exposure.

The appellant suggested in her testimony before the Board that a physician found that the Veteran's respiratory problems and esophageal cancer were due to herbicide exposure.  T. at 7.  While the appellant is competent to relay what a doctor told her, the Board does not find it likely that a physician would gratuitously offer this opinion without explaining the rationale or at least reducing it to writing.  Hearsay medical evidence, as transmitted by layperson, is of limited probative value.  The connection between what a physician said and the layperson's account of what was purportedly said is simply too attenuated and inherently unreliable to be relied upon.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Moreover, the undersigned explained to the appellant that any such opinion should be requested and reduced to writing; however, the appellant did not provide any further information pertaining to the physician or the purported opinion.  T. at 10-12.

The Board has considered the appellant's contention that a relationship exists between the Veteran's esophageal cancer and COPD and his service, to include her belief that these conditions are due to exposure to herbicides in service.  The appellant, however, is not competent to offer an opinion as to the etiology of these conditions as she does not have the requisite medical expertise.  Indeed, an appellant's ability to render an opinion of etiology is limited to observable, immediate cause-and-effect relationships, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

As the Veteran's esophageal cancer and COPD were not shown in service, and the records contain no suggestion of a causal link between his esophageal cancer and COPD and active service, to include herbicide exposure, the Board finds that the preponderance of the evidence is against the claims of service connection. 

The Board declines to obtain a medical nexus opinion with respect to the issues of entitlement to service connection, because there is no evidence of pertinent disability in service, and no evidence suggesting a relationship between his service, to include herbicide exposure, and esophageal cancer and COPD.  

Thus, while COPD was diagnosed approximately 25 years after separation from service and esophageal cancer was diagnosed approximately 40 years after separation from service, there is no true indication that these disabilities are associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Charles v. Principi, 16 Vet. App. 370 (2002).  Indeed, in view of negative service treatment records, and the lack of diagnoses of these disabilities or any manifestations for many years post-service, any opinions relating pertinent disabilities to service would certainly be speculative.  

Moreover, the evidence of record does not suggest that his esophageal cancer and COPD are due to herbicide exposure.  Service connection may not be based on a resort to pure speculation or even remote possibility.  See 38 C.F.R. § 3.102.  The duty to assist is not invoked, even under McLendon or Charles, where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. 5103A(a)(2). 

In sum, the Board is compelled to conclude that the preponderance of the evidence is against the claims of service connection for esophageal cancer and COPD.  It follows that the Board is unable to find such a state of approximate balance of the positive evidence to otherwise warrant a favorable decision.  38 U.S.C.A. § 5107(b).


ORDER

Recognition of the appellant as the Veteran's surviving spouse for VA death benefit purposes is denied.

Entitlement to service connection for esophageal cancer is denied.

Entitlement to service connection for COPD is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


